
	
		II
		112th CONGRESS
		2d Session
		S. 2781
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on water-dispersible
		  polyisocyanate products based on hexamethylene diisocyanate trimer and
		  cyclohexanamine, N,N-dimethyl-, compounds with
		  3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6-diisocyanatohexane
		  homopolymer.
	
	
		1.Water-dispersible
			 polyisocyanate products based on hexamethylene diisocyanate trimer and
			 cyclohexanamine, N,N-dimethyl-, compounds with
			 3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6-diisocyanatohexane
			 homopolymer
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Water-dispersible polyisocyanate products based on
						hexamethylene diisocyanate (HDI) trimer (CAS No. 28182–81–2) and
						cyclohexanamine, N,N-dimethyl-, compounds with
						3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6-diisocyanatohexane
						homopolymer (CAS No. 666723–27–9) (provided for in subheading
						3911.90.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
